Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/189,775 filed on 3/2/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 - 2, 5 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US 2022/0198,902, Yao hereafter).

Regarding claim 1, Yao teaches A method, comprising: 
detecting, at a first processing resource of a first device, a triggering event (blood glucose level fall outside of normal range, step 234 of Fig. 2C; a sensor detects that an abnormal health event has occurred, in this example, a blood glucose level falling outside of a normal, threshold range. At 234, paragraph 34); 
determining, at the first processing resource, an output data type associated with the triggering event (based on determining blood glucose level fall outside of normal range, At 235, a wearer of a wearable device is alerted), wherein the output data type is a first type for display at a second device or a second type to initiate communication between the first device and one or more second devices (at step 236 wearer swipes off alert within 8hrs, and wearer answers doesn’t need emergency, paragraph 35, so it is considered display since it is shown on wearer device of the user as further explained in paragraph 50; For example, a wearer may swipe away a badge displayed on a user interface of the wearable device 310); 
in response to determining the output data type comprises the first type for display at the second device, transmitting, via a radio, the output data to a second processing resource of the second device via a device-to-device data link (as explained above, other people other than wearer is notified as well, In addition, a family member or emergency contact may also be notified. For instance, family members or emergency contacts may be added, along with their contact information, via an application in communication with the wearable device. At 235, the wearer and the family member or emergency contact can be prompted for a response regarding whether or not he or she needs emergency assistance, paragraph 34, step 235, paragraph 34, at step 236 wearer swipes off alert within 8hrs, and wearer answers doesn’t need emergency, paragraph 35, so it is considered display since it is shown on wearer device of the user as further explained in paragraph 50; For example, a wearer may swipe away a badge displayed on a user interface of the wearable device 310); 
in response to determining the output data type comprises the second type to initiate communication between the first device and one or more second devices (step 240, 242 and 243 when the wearer does not deactivate after 24HRS connect to 24/7 staffed monitoring center and dials wearer’s phone call, At 239, if the wearable device does not receive input from the wearer in response to the alert provided at 235 (e.g., the wearer does not dismiss the alert), an alarm or other notification can be transmitted, at 240, to the wearable device at regular intervals, for instance, every hour for a threshold amount of time. If the wearer responds to one of those reminder alerts, the method proceeds to either 236 or 238, as appropriate. However, if at 241, the wearer does not dismiss or deactivate the alert after the threshold time period (e.g., 24 hours), the wearer can be connected to the monitoring center at 242. For instance, a staffed or unstaffed (e.g., using machine learning models) monitoring center can be alerted, and at 243, a user device associated with the wearable device can be contacted at 243. For instance, a personal phone number provided previously via the application can be called or a text message can be sent, paragraph 37): 
initiating a two-way communication path with the second processing resource of a second device, the two-way communication path comprising a device- to-device data link or a data link with a base station or access point (at 244, the wearer answers his or her phone, responds to a text, etc., a responder at the monitoring center can evaluate whether a professional emergency service is needed at 246. For instance, based on the abnormal health data, event history tracked and stored in the cloud storage service, and a conversation with the wearer, it may be determined that no emergency assistance is necessary, paragraph 38; considered two-way communication); and 
transmitting, via the radio and the one-way communication path, the two-way communication path, or both, the output data to the second processing resource of the second device (as understood by the call is a two-way radio communication, step 244., paragraph 38; it is also understood that the step 243 – 244 can be also interpreted as display data when the user does not answer text/call; and two-way communication when user answers text/call).

Examiner note: This statement is just the analysis of the claim and examiner’s interpretation and possible ways claim can be interpreted for clarity of the record. First, examiner makes a determination that claim language only requires either first type of data or second type of data. So, if the first type of data is selected or second type of data is selected then the limitation(s) further limiting either first type of data and/or second type of data does not need to be addressed. Examiner also make a note that the trigger event is not specifically defined so examiner can interpret the triggering event multiple ways. Also, examiner notes that the first and second data can be same data transmitted differently (visually and/or by two-way communication). However, for the completeness of the record each and every limitation(s) are considered and explanation is given (See below).  

Regarding claim 2, The method of claim 1, further comprising receiving, at the first processing resource of the first device, a response to the first type for display at the second device or the second type to initiate communication (as explained above, at step 236 wearer swipes off alert within 8hrs, and wearer answers doesn’t need emergency, paragraph 35, so it is considered display since it is shown on wearer device of the user as further explained in paragraph 50; For example, a wearer may swipe away a badge displayed on a user interface of the wearable device 310; at 244, the wearer answers his or her phone, responds to a text, etc., a responder at the monitoring center can evaluate whether a professional emergency service is needed at 246. For instance, based on the abnormal health data, event history tracked and stored in the cloud storage service, and a conversation with the wearer, it may be determined that no emergency assistance is necessary, paragraph 38; considered two-way communication).

Regarding claim 5, The method of claim 1, further comprising detecting, at the first processing resource, a request for communication from the second processing resource as the triggering event (as explained above, when the blood glucose level above the threshold, and in response to threshold being above the limit, the emergency signal is sent to the wearer and the emergency center calls the user, paragraph 37 - 39).

Regarding claim 6, The method of claim 1, further comprising: 
receiving, at the first processing resource, signaling from a radio in communication with a third processing resource configured to monitor data associated with heath data of a wearer of the first device (abnormal health data, paragraph 38; it is interpreted different processing unit at different times; paragraph 38); and 
detecting, at the first processing resource, the signaling as the triggering event (triggering event can be any abnormal health data such as, blood glucose level, fall, elevated heart rate, paragraph 38, 46, 59).

Regarding claim 7, The method of claim 1, further comprising: 
receiving, at the first processing resource, signaling from a radio in communication with a fourth processing resource configured to monitor data associated with a physical location of the first device (the wearable device 110 can include geolocation services (e.g., global positioning services (GPS)), such that the wearable device 110 can be located by a third party (e.g., for deployment of emergency services, paragraph 19, 26, 28, 36, 38); and 
detecting, at the first processing resource, the signaling as the triggering event (triggering event can be any abnormal health data such as, blood glucose level, fall, elevated heart rate, paragraph 38, 46, 59).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 3 – 4, 8 – 12, 14 – 17, 19 – 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2022/0198,902, Yao hereafter) in further view of Iyer et al. (US 2022/0086690).

Regarding claim 3, Yao teaches claim 1, however does not specifically teach wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both.
	Iyer teaches wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both (display data high bandwidth, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Iyer’s high-bandwidth with the system of Yao. One would be motivated to combine these teachings because it can transmit high quality data faster.


Regarding claim 4, Yao teaches The method of claim 1, 
Iyer wherein transmitting the second type to initiate communication further comprises transmitting the second type to initiate communication via a low-latency, high-bandwidth wireless receiver, transmitter, or both (high-bandwidth, low latency communication data, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Iyer’s high-bandwidth and low latency with the system of Yao. One would be motivated to combine these teachings because it can transmit high quality data faster wirelessly.


Regarding claim 8, A system, comprising: 
a wearable device in communication with a sensor and configured to (wearable device, 310 or Fig. 3, 410 of Fig. 4 and a monitoring center, and/or a sensor, paragraph 40, Fig. 3, 4): 
detect, at a first processing resource of the wearable device, a triggering event (triggering event, such as abnormal health data, paragraph 45 - 46), 
wherein the triggering event comprises signaling received at the first processing resource from a second processing resource of the sensor (as mentioned in fig. 4, processing resource 454 (first processing unit) is in communication with the processing resource 466 (second processing unit), The memory resources 456, 468, 472 can include instructions thereon that are executable by their respective processing resources 454, 466, 470 to perform actions with respect to an emergency assistance response. The system 467, in some examples, may be analogous to systems 100 and/or 353 described with respect to FIGS. 1 and 3, paragraph 53); 
determine, at the first processing resource, an output data type associated with the triggering event (as mentioned above, the processing resource 454 include data type as mentioned in claim 1 above, such as display data), Micron 2020-2366.00/US22 
BCH Docket No. 1019.0590001wherein the output data type comprises a first type for display at a second device (The system 467, in some examples, may be analogous to systems 100 and/or 353 described with respect to FIGS. 1 and 3, paragraph 53); at step 236 wearer swipes off alert within 8hrs, and wearer answers doesn’t need emergency, paragraph 35, so it is considered display since it is shown on wearer device of the user as further explained in paragraph 50; For example, a wearer may swipe away a badge displayed on a user interface of the wearable device 310), 
a second type to initiate communication between the wearable device and the second device, or both (The system 467, in some examples, may be analogous to systems 100 and/or 353 described with respect to FIGS. 1 and 3, paragraph 53); at 244, the wearer answers his or her phone, responds to a text, etc., a responder at the monitoring center can evaluate whether a professional emergency service is needed at 246. For instance, based on the abnormal health data, event history tracked and stored in the cloud storage service, and a conversation with the wearer, it may be determined that no emergency assistance is necessary, paragraph 38; considered two-way communication); and a second device having a third processing resource in communication (the processing resource 454, 466 and 470 are in communication with each other, Fig. 4): 
receive at the third processing resource of the device, output data of the determined output data type (processing resource, 470 of Fig. 4, data associated with it, paragraph 57 - 58); however, does not specifically teach wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both.
	Iyer teaches wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both (display data high bandwidth, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Iyer’s high-bandwidth with the system of Yao. One would be motivated to combine these teachings because it can transmit high quality data faster.

Regarding claim 9, The system of claim 8, further comprising the wearable device configured to initiate a one-way communication path, a two-way communication path, or both, with the third processing resource based on the determined output data type (as understood by the call is a two-way radio communication, step 244., paragraph 38; it is also understood that the step 243 – 244 can be also interpreted as display data when the user does not answer text/call; and two-way communication when user answers text/call).

Regarding claim 10, The system of claim 9, further comprising the wearable device configured to transmit via the one-way communication path, the two-way communication path comprising a device-to-device data link or a data link with a base station or access point, or both, the determined output data to the third processing resource of the device (as mentioned above in claim 1, and claim 8, two-way communication is between devices, shown in Fig. 4, or control center, as shown in Fig. 3).

Regarding claim 11, The system of claim 8, wherein the sensor is at least one of a temperature sensor, a location sensor, a health sensor, a motion sensor, a battery sensor, or a combination thereof (temperature sensors, paragraph 22, The sensor 106 can include a sensor to monitor health data. Examples may include, but are not limited to, heartrate monitors, blood pressure monitors, glucose monitors, oxygen level monitors, kidney function monitors, respiratory monitors, insulin pumps, or temperature sensors, among others, paragraph 22).

Regarding claim 12, The system of claim 8, wherein the sensor is configured such that the signaling received at the first processing resource is transmitted in response to a threshold event detected at the second processing resource of the sensor (blood glucose level fall outside of normal range, step 234 of Fig. 2C; a sensor detects that an abnormal health event has occurred, in this example, a blood glucose level falling outside of a normal, threshold range. At 234, paragraph 34 or other health related data, paragraph 37).

Regarding claim 14, The system of claim 8, further comprising the first processing resource to write the first type for display at the second device, the second type to initiate communication, or both, to a cloud storage service or other storage (a health data sensor, other devices (e.g., mobile devices of emergency contacts), a cloud storage service, or any combination thereof to work together as an emergency assistance response system to appropriately respond to an emergency or potential emergency, paragraph 11, 17 – 18, 21 - 22).

Regarding claim 15, The system of claim 8, further comprising the first processing resource automatically, with limited or no additional interaction, initiating a two-way communication path with the third processing resource of the second device in response to the second device initiating communication with the wearable device and the second device identified as a known contact (emergency contacts of the wearer, call and/or text, paragraph 51, Fig. 2 - 4).

Regarding claim 16, A method, comprising: 
detecting, at a first processing resource of a wearable device, a triggering event based on signaling received from a configurable device in communication with the first processing resource and indicating a threshold event (wearable device, 310 or Fig. 3, 410 of Fig. 4 and a monitoring center, and/or a sensor, paragraph 40, Fig. 3, 4; triggering event, such as abnormal health data, paragraph 45 - 46); 
writing, from the first processing resource to a memory resource coupled to the first processing resource, data that is based at least in part on the signaling (as mentioned in fig. 4, processing resource 454 (first processing unit) is in communication with the processing resource 466 (second processing unit), The memory resources 456, 468, 472 can include instructions thereon that are executable by their respective processing resources 454, 466, 470 to perform actions with respect to an emergency assistance response. The system 467, in some examples, may be analogous to systems 100 and/or 353 described with respect to FIGS. 1 and 3, paragraph 53, event recorded, step 245); 
identifying, at the first processing resource, output data representative of the trigger event based at least in part on input data representative of the data written to the memory resource as first output data for display at a second device, second output data to initiate communication between the wearable device and the second device, or both (The processing resource of the wearable device 110 can receive this request, write it the memory resource and communicate the request the application 104 and/or the monitoring center 108. The wearable device 110 can also transmit data to the cloud storage service 102 for storage and/or later retrieval, paragraph 19, The system 467, in some examples, may be analogous to systems 100 and/or 353 described with respect to FIGS. 1 and 3, paragraph 53); at 244, the wearer answers his or her phone, responds to a text, etc., a responder at the monitoring center can evaluate whether a professional emergency service is needed at 246. For instance, based on the abnormal health data, event history tracked and stored in the cloud storage service, and a conversation with the wearer, it may be determined that no emergency assistance is necessary, paragraph 38; considered two-way communication); however, does not specifically teach wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both.
	Iyer teaches wherein transmitting the first type for display at the second device via the radio comprises transmitting the first type for display at the second device via a low-latency, high-bandwidth wireless receiver, transmitter, or both (display data high bandwidth, paragraph 48).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Iyer’s high-bandwidth with the system of Yao. One would be motivated to combine these teachings because it can transmit high quality data faster.

Regarding claim 17, The method of claim 16, Yao further teaches wherein the signaling received from the configurable device indicating a threshold event comprises the signaling received Micron 2020-2366.00/US24 BCH Docket No. 1019.0590001from a health sensor indicating a threshold health event associated with a wearer of the wearable device (temperature sensors, paragraph 22, The sensor 106 can include a sensor to monitor health data. Examples may include, but are not limited to, heartrate monitors, blood pressure monitors, glucose monitors, oxygen level monitors, kidney function monitors, respiratory monitors, insulin pumps, or temperature sensors, among others, paragraph 22, 37).

Regarding claim 19, The method of claim 16, Yao further teaches wherein the signaling received from the configurable device indicating a threshold event comprises the signaling received from a temperature sensor indicating a temperature of a wearer of the wearable device outside of a threshold temperature, an ambient temperature of the wearable device outside of a threshold temperature, or both (temperature sensors, paragraph 22, The sensor 106 can include a sensor to monitor health data. Examples may include, but are not limited to, heartrate monitors, blood pressure monitors, glucose monitors, oxygen level monitors, kidney function monitors, respiratory monitors, insulin pumps, or temperature sensors, among others, paragraph 22, 37).

Regarding claim 20, The method of claim 16, Yao further teaches wherein transmitting the identified output data comprises any of transmitting a message, transmitting a location of the wearable device, transmitting image data, transmitting audio data, initiating a voice call, initiating a video call, transmitting and emergency alert, or any combination thereof to the second processing resource (audio call (phone call), paragraph 28).

11.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2022/0198,902, Yao hereafter) in further view of Iyer et al. (US 2022/0086690) in further view of Kepner et al. (US 2017/0337738).

Regarding claim 13, Yao with Iyer teaches claim 13, however does not specifically disclose wherein: the wearable device comprises a camera, a microphone, or both and a memory resource in communication with the first processing resource; and Micron 2020-2366.00/US23 BCH Docket No. 1019.0590001the first processing resource is configured to share with the third processing resource image data, sound data, or both collected via the camera, the microphone, or both, and stored in the memory resource.
	Kepner teaches wherein: the wearable device comprises a camera, a microphone, or both and a memory resource in communication with the first processing resource; and Micron 2020-2366.00/US23 BCH Docket No. 1019.0590001the first processing resource is configured to share with the third processing resource image data, sound data, or both collected via the camera, the microphone, or both, and stored in the memory resource (when executed by one or more devices of a system that includes a werable device and an electronic device that is communicatively coupled to the werable device, cause the system to: capture, by a camera of the werable device, an image; determine, by a position detection sensor, a location that corresponds to the captured image; display, by a display of the electronic device, claim 10).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kepner’s camera and/or microphone with the combined system of Yao and Iyer. One would be motivated to combine these teachings because in doing so it can properly detect certain type of data; which will help peroperly determine the emergency situation(s).
	
11.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2022/0198,902, Yao hereafter) in further view of Iyer et al. (US 2022/0086690) in further view of Khanduri et al. (US 2018/0150256).

Regarding claim 18, Yao with Iyer teaches claim 16, Even though Yao teaches having GPS and/or location data however, does not specifically outside radius.
Kahnduri teaches wherein the signaling received from the configurable device indicating a threshold event comprises the signaling received from a location sensor indicating the wearable device is outside of a predetermined location radius threshold (In one implementation, “out of proximity” may be detected when the signal strength of the short-range link falls below a threshold value. Alternatively, the movement of the active endpoint beyond a threshold distance from wearable device 207 may be detected using other techniques, such as GPS based location techniques, paragraph 53).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kahduri’s radius threshold with the combined system of Yao and Iyer. One would be motivated to combine these teachings because in doing so it can alert the proper authorities making system more effective.
Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Alvi et al. (US 9,788,907) teaches automated provision of real-time custom procedural surgical guidance.

Cronin (US 2015/0351698) teaches heath and medical smartphone.

Hood et al. (US 2015/0281659) teaches image transmission or recording triggered by bed event.

Felt et al. (US 2013/0057696) teaches personal mobile surveillance systems and methods. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632